Jackson, J.
The appellant was convicted in the Owen Circuit Court of the crime of theft as defined by Ind. Ann. Stat. § 10-3030 (1969 Supp.), and sentenced to the Indiana State Prison for a term of not less than one (1) nor more than ten (10) years, fined five-hundred dollars ($500.00) and ordered to pay the costs.
On appeal the appellant contends that he was denied a fair trial by reason of the trial court overruling the appellant’s attorney’s motion for a continuance, thereby causing the appellant to be represented at trial by another attorney who was not familiar with the appellant’s case and who was not adequately prepared to defend the appellant.
In its brief the appellee State of Indiana expressed agreement with the appellant’s contentions, and confessed error by stating:
*342. . the State respectfully recommends that this Court reverse the trial court’s decision and order a new trial.”
Accordingly, the judgment of the trial court is reversed with instructions to grant the appellant’s Motion for a New Trial.
Note. — Reported in 259 N. E. 2d 651.